TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00300-CV



                                 Kenneth W. Eilers, Appellant

                                                 v.

                                 Central Texas Bank, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
         NO. 2000V-034-A, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court abated this appeal in 2001 after receiving notice of a related bankruptcy.

See Tex. R. App. P. 8.1, 8.2. After the abatement, no party to this appeal sought reinstatement. See

Tex. R. App. P. 8.3. We have now been informed that the bankruptcy case related to this appeal is

closed and, therefore, have reinstated the appeal.

               On October 27, 2016, the Clerk of this Court sent notice to the parties that this

appeal would be dismissed for want of prosecution unless a status report was filed on or before

November 7, 2016, that provided reason to retain this appeal. See Tex. R. App. P. 42.3(b). To date,

no response has been filed. Accordingly, we dismiss the appeal for want of prosecution.
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Prosecution

Filed: April 7, 2017




                                               2